PER CURIAM
Tiara Coats ("Coats") appeals from the motion court's denial of her Rule 24.035 motion seeking post-conviction relief. Coats pleaded guilty to a class C felony, pursuant to Section 570.030.3, for stealing video games worth at least $500 from Walmart, Inc. ("Walmart"). On appeal, Coats argues that, pursuant to State v. Bazell, 497 S.W.3d 263 (Mo. banc 2016), her sentence should have been based on a class A misdemeanor, not a class C felony. Because Bazell does not apply retroactively to Coats's plea and sentencing, we affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).